FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BRAND X INTERNET SERVICES,             
                      Petitioner,
                                           No. 02-70518
              v.
                                            FCC No.
FEDERAL COMMUNICATIONS                     FCC-Act 2-77
COMMISSION,
                    Respondent.
                                       

EARTHLINK, INC.,                       
                      Petitioner,
SBC COMMUNICATIONS, INC.,
                                           No. 02-70684
                                       
                     Intervenor,
                                             FCC No.
             v.
                                            FCC-02-77
FEDERAL COMMUNICATIONS
COMMISSION,
                    Respondent.
                                       

VERIZON TELEPHONE COMPANIES,           
Verizon Internet Solutions d/b/a
Verizon.Net,
                        Petitioners,
                                           No. 02-70685
                                       
SBC COMMUNICATIONS, INC.,
                        Intervenor,          FCC No.
                                           FCC-02-1100
                 v.
FEDERAL COMMUNICATIONS
COMMISSION,
                       Respondent.
                                       
                             825
826          BRAND X INTERNET SERVICES v. FCC



CONSUMER FEDERATION OF AMERICA;       
CONSUMERS UNION; CENTER FOR
DIGITAL DEMOCRACY,
                     Petitioners,         No. 02-70686
              v.                           FCC No.
                                           FCC-02-77
FEDERAL COMMUNICATIONS
COMMISSION,
                    Respondent.
                                      

PEOPLE OF THE STATE OF                
CALIFORNIA EX REL. BILL LOCKYER;
PUBLIC UTILITIES
COMMISSION OF THE STATE OF
CALIFORNIA,                               No. 02-70879
                       Petitioners,
                                          FCC Nos.
                                           GN-00185
                 v.
                                           CS-02-52
FEDERAL COMMUNICATIONS
COMMISSION; UNITED STATES OF
AMERICA,
                     Respondents.
                                      
              BRAND X INTERNET SERVICES v. FCC             827



NATIONAL LEAGUE OF CITIES;             
NATIONAL ASSOCIATION OF
TELECOMMUNICATIONS OFFICERS AND
ADVISORS; UNITED STATES
CONFERENCE OF MAYORS; NATIONAL
ASSOCIATION OF COUNTIES; TEXAS              No. 02-71425
COALITION OF CITIES FOR UTILITY
ISSUES,
                                            FCC Nos.
                                             GN-00-185
                        Petitioners,         CS-02-52
                v.
FEDERAL COMMUNICATIONS
COMMISSION,
                       Respondent.
                                       

CONESTOGA TOWNSHIP; PROVIDENCE         
TOWNSHIP; MARTIC TOWNSHIP;
BUCKINGHAM TOWNSHIP; EAST
HEMPFIELD TOWNSHIP,                         No. 02-72251
                      Petitioners,
               v.                            FCC No.
                                             FCC-02-52
FEDERAL COMMUNICATIONS                        ORDER
COMMISSION, and UNITED STATES OF
AMERICA,
                    Respondents.
                                       
 On Remand from the Supreme Court of the United States

                   Filed January 23, 2006
828             BRAND X INTERNET SERVICES v. FCC
Before: Richard D. Cudahy,* Diarmuid F. O’Scannlain, and
            Sidney R. Thomas, Circuit Judges.


                              ORDER

  In accordance with the Supreme Court’s decision in
National Cable & Telecomms. Ass’n v. Brand X Internet
Servs., 125 S. Ct. 2688 (2005), the Federal Communications
Commission’s declaratory ruling is AFFIRMED.




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.